        Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,
      Plaintiff,

        v.
                                                       No. 3:18-cr-00328 (VAB)
 ANDRE DENNIS,
     Defendant.


      RULING AND ORDER ON MOTION TO SEVER AND MOTION IN LIMINE

       Andre Dennis (“Defendant”) has been charged with three counts of possession with intent

to distribute certain controlled substances, unlawful possession of a firearm by a convicted felon,

and possession of a firearm in furtherance of a drug trafficking crime. See Superseding

Indictment, ECF No. 46 (Sept. 4, 2019). Mr. Dennis’s jury trial on these charges will begin on

May 24, 2021. Order, ECF No. 108 (Mar. 3, 2021).

       Mr. Dennis has moved to sever Count Two of the Superseding Indictment, which charges

him with unlawful possession of a firearm by a convicted felon. Mot. for Severance, or in the

Alt., for Bifurcation, ECF No. 120 (May 12, 2021) (“Mot. to Sever”). Mr. Dennis also has

moved in limine to exclude testimony and evidence related to certain uncharged conduct, prior

bad acts, and prior convictions. Mot. in Lim. to Exclude Test. and Evid. Relating to Uncharged

Conduct, Prior Bad Acts, and Prior Convictions, ECF No. 119 (May 12, 2021) (“Mot. in Lim.”).

       For the reasons explained below, Mr. Dennis’s motion to sever or bifurcate Count Two

will be DENIED, and the Court instead will rely on other ameliorative measures, specifically a

limiting instruction to the jury, both before the testimony of Parole Officer Jennifer Desena and

in the post-trial jury instructions, that any such testimony may be considered only for a limited

purpose; and


                                                 1
           Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 2 of 14




          Mr. Dennis’s motion in limine will be GRANTED in part to the extent it pertains to the

anonymous call, the testimony of the two other parole officers the Government intends to call to

discuss “documents pertaining to [Mr. Dennis]’s supervision,” and the other categories of

evidence the Government has conceded it will not attempt to introduce, all of which will be

excluded, and will be DENIED in part with respect to Parole Officer Desena’s testimony, which

will be limited by the Court but may include reference to her as a parole officer and also may

refer to the anonymous call, subject to the redactions agreed to by the Government.

          The Court's rulings, however, are “subject to change when the case unfolds, particularly

if the actual testimony differs from what was [expected].” Luce v. United States, 469 U.S. 38, 41

(1984).

   I.        PROCEDURAL HISTORY

          On December 19, 2018, a grand jury returned an Indictment against Mr. Dennis, which

charged him with, on or about November 29, 2018, possession with intent to distribute mixtures

and substances containing a detectable amount of fentanyl, cocaine, and cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); unlawful possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. §§ 924(c)(1)(A) and

924(c)(2). Indict., ECF No. 1 (Dec. 19, 2018).

          On July 11, 2019, Mr. Dennis moved to suppress all fruits of the November 29, 2018

warrantless search of his residence, including evidence of a handgun, crack cocaine, fentanyl, a

digital scale, and United States currency. Def.’s Mot. to Suppress, ECF No. 35 (July 11, 2019).

Mr. Dennis argued, in relevant part, that the search was unreasonable because it was motivated

by an anonymous tip to his parole officer, Jennifer Desena, who allegedly did not attempt to



                                                  2
         Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 3 of 14




corroborate this information; because the search allegedly exceeded the scope of consent

provided by Mr. Dennis’s special parole conditions, and Mr. Dennis revoked any consent; and

the consent of a third party was not effective given Mr. Dennis’s objections. See id.

        On September 4, 2019, the grand jury returned a Superseding Indictment against Mr.

Dennis, which charged him with, on or about November 29, 2018, possession with intent to

distribute mixtures and substances containing a detectable amount of cocaine and cocaine base,

heroin, and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vi), and 841(b)(1)(C)

(“Count One”); on or about November 29, 2018, unlawful possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (“Count Two”); and, on or about

November 29, 2018, possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. §§ 924(c)(1)(A) and 924(c)(2) (“Count Three”).

        On March 20, 2020, the Court denied Mr. Dennis’s motion to suppress. Ruling on Mot. to

Suppress, ECF No. 71 (Mar. 20, 2020). The Court found that Parole Officer Desena’s tip was

“sufficiently reliable because it provided her with information corroborating that the tipster had a

relationship with Mr. Dennis,” as well as that prior statements by and prior searches of Mr.

Dennis further corroborated allegations in the tip, id. at 16; that the “totality and circumstances”

of the event, including “Parole Officer Desena’s knowledge and familiarity with Mr. Dennis . . .

gave her reasonable suspicion to believe that criminal activity may have occurred,” id.; and Mr.

Dennis’s expectation of privacy was “extremely low, in light of [his] parole search condition,”

id. at 17.

        On May 12, 2021, Mr. Dennis moved to sever or, in the alternative, to bifurcate Count

Two, unlawful possession of a firearm by a convicted felon. Mot. to Sever.

        That same day, Mr. Dennis moved in limine to exclude testimony and evidence relating



                                                  3
           Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 4 of 14




to certain uncharged conduct, prior bad acts, and prior convictions. Mot. in Lim.

          On May 17, 2021, the Government filed an omnibus response to Mr. Dennis’s motion to

sever and motion in limine. Gov’ts Resp. to Def.’s Mots. in Lim., ECF No. 123 (May 17, 2021)

(“Gov’t Resp.”).

          On May 18, 2021, the Court held a final pretrial conference with the parties. Min. Entry,

ECF No. 128 (May 18, 2021) (“Min. Entry”).

    II.      STANDARD OF REVIEW

             A. Motion to Sever

          Under Federal Rule of Criminal Procedure 8, offenses may be joined if they “are of the

same or similar character, or are based on the same act or transaction, or are connected with or

constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a). “Joinder is proper where

the same evidence may be used to prove each count, or if the counts have a sufficient logical

connection.” United States v. Page, 657 F.3d 126, 129 (2d Cir. 2011) (internal quotation marks

and citations omitted).

          “Even if offenses are properly joined,” however, “in certain circumstances severance may

be warranted.” Id. Under Federal Rule of Criminal Procedure 14, where proper joinder under

Rule 8 “appears to prejudice a defendant or the government, the court may order separate trials

of counts” or “provide any other relief that justice requires.” Fed. R. Crim. P. 14(a). Rule 14

“leaves the tailoring of the relief to be granted, if any, to the district court’s sound discretion.”

Page, 657 F.3d at 129 (quoting Zafiro v. United States, 506 U.S. 534, 539 (1993)). The Supreme

Court has made clear that the burden for severance is high, as a district court should sever “only

if there is serious risk that a joint trial would compromise a specific trial right of one of the

defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”



                                                   4
        Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 5 of 14




Zafiro, 506 U.S. at 539. The “defendant seeking severance must show that the prejudice to him

from joinder is sufficiently severe to outweigh the judicial economy that would be realized by

avoiding multiple lengthy trials.” United States v. Walker, 142 F.3d 103, 110 (2d Cir. 1998). And

under Rule 14, “less drastic measures, such as limiting instructions, often will suffice to cure any

risk of prejudice.” Zafiro, 506 U.S. at 538.

           B. Motion in Limine

       Motions in limine provide district courts the opportunity to rule in advance of trial on the

admissibility and relevance of certain forecasted evidence. See Luce, 469 U.S. at 40 n.2;

Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996). “A district court’s inherent authority to

manage the course of its trials encompasses the right to rule on motions in limine.” Highland

Cap. Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176 (S.D.N.Y. 2008).

       A court should only exclude evidence on motions in limine if the evidence is “clearly

inadmissible on all potential grounds.” Levinson v. Westport Nat’l Bank, No. 09-cv-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. June 27, 2013) (internal quotation marks omitted). The court

also retains discretion to reserve judgment on some or all motions in limine until trial so that the

motions are placed in the appropriate factual context. See, e.g., In re Methyl Tertiary Butyl Ether

(MTBE) Prods. Liab. Litig., 643 F. Supp. 2d 471, 476 (S.D.N.Y. 2009); Nat’l Union Fire Ins.

Co. of Pittsburgh, Pa. v. L.E. Myers Co., 937 F. Supp. 276, 287 (S.D.N.Y. 1996).

       Under Federal Rule of Evidence 404(b), evidence of prior “crimes, wrongs, or acts other

than those charged in the indictment” are inadmissible if it is used to “prove the character of a

person to show his propensity to commit the charged act,” but may be admissible for other

purposes. United States v. Curley, 639 F.3d 50, 56 (2d Cir. 2011). Such evidence also may be

admitted if it “is inextricably intertwined with the evidence regarding the charged offense, or if it



                                                  5
           Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 6 of 14




is necessary to complete the story of the crime on trial.” United States v. Carboni, 204 F.3d 39,

44 (2d Cir. 2000).

          At all times, this analysis is subject to Federal Rule of Evidence 403, which provides that,

although relevant, evidence may be excluded “if its probative value is substantially outweighed

by the danger of one of more of the following: unfair prejudice, confusing the issues, or

misleading the jury, undue delay, wasting of time, or needless presentation of cumulative

evidence.” Fed. R. Evid. 403. With respect to prior crimes evidence, such evidence is unfairly

prejudicial “only when it tends to have some adverse effect upon a defendant beyond tending to

prove the fact or issue that justified its admission into evidence.” United States v. Figueroa, 618

F.2d 934, 943 (2d Cir. 1980).

   III.      DISCUSSION

          The Court will address each motion in turn.

             A. Motion to Sever

          Mr. Dennis argues that joining Count Two, the felon-in-possession count, with the other

counts of the Superseding Indictment “will result in substantial prejudice,” and therefore that

severance is warranted. Mot. to Sever at 4. Specifically, he argues that the proposed underlying

felonies referenced by the Government in the Superseding Indictment, namely prior drug

offenses and offenses involving restraining or protective orders, “cover conduct similar to that

charged in the instant case,” which “heightens the attendant degree of prejudice” and “increases

the likelihood” that a jury might vote to convict Mr. Dennis based on his prior history. Id. at 4-5.

          Mr. Dennis argues further that if the Court determines severance is not warranted,

bifurcation is the proper alternative; as he argues, “[t]he Second Circuit and other courts in this

[D]istrict have repeatedly endorsed this procedural alternative.” Id. at 5-6 (collecting cases).



                                                   6
         Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 7 of 14




       Finally, he argues that should the Court determine bifurcation is not warranted, he is

entitled to other “ameliorative procedures,” such as a stipulation sufficient to establish the fact of

a single prior felony conviction without reference to multiple felony convictions or any facts

underlying that prior felony, appropriate redactions to the indictment, should such document

reach the jury, and a proper limiting instruction. Id. at 6-7 (quoting United States v. Belk, 346

F.3d 305, 311 (2d Cir. 2003)).

       The Government responds that the facts of the Second Circuit’s decision in Page, where

the Second Circuit affirmed a defendant’s conviction after the district court denied a motion to

sever, “are squarely on point with the facts in this case.” Gov’t Resp. at 4-5. The Government

notes that here, as was the case in Page, there is a “sufficient logical connection between the

narcotics counts and the gun count,” and “the evidence during a trial on the possession by a

convicted felon offense[] would substantially overlap – indeed, would be substantially the same

or identical – to the evidence during a separate trial on the other offenses.” Id. at 6 (internal

quotation marks omitted). Finally, the Government argues that, “as the Second Circuit held in

Page, a stipulation coupled with an appropriate limiting instruction by the Court would

reasonably protect the defendant from the danger of unfair prejudice while conserving judicial

resources in not conducting a bifurcated or two separate trials.” Id. at 6-7.

       The Government notes, however, that it is “amenable to bifurcation of some of the

evidence pertaining to Count Two,” in particular proposing to bifurcate the trial into two phases:

phase one a trial on Counts One and Three and phase two a trial on Count Two. Id. at 7-8. At the

parties’ pretrial conference, the Government indicated, however, it wished for Parole Officer

Desena to testify in her capacity as a parole officer in both phases; Mr. Dennis objected to this

and argued that, if the case were to be bifurcated in this manner, Parole Officer Desena should



                                                   7
            Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 8 of 14




testify in the first phase only in her capacity as a “law enforcement officer.” Min. Entry.

            As an initial matter, the three offenses are properly joined, as they all arise from the

November 28, 2019 search of Mr. Dennis’s residence and are “based on the same act or

transaction, or are connected with or constitute parts of a common scheme or plan.” Fed. R.

Crim. P. 8(a).

           The Court also agrees with the Government about the relevance of Page to Mr. Dennis’s

case. There, Mr. Page was charged with various narcotics violations and possession of a firearm

after he had previously been convicted of a felony. 657 F.3d at 127. Mr. Page moved to sever the

felon-in-possession count, arguing that “any limiting instruction would not eliminate the inherent

prejudice that would result from the jury learning of his prior felony conviction.” Id. at 128

(alteration and internal quotation marks omitted). The district court denied the motion, noting

that the defendant had agreed to stipulate that he had a prior felony conviction. Id. at 129. Here,

however, Mr. Dennis has not agreed to any such stipulation, and the Government has indicated

that it intends to, if there was a second phase of the trial, call a law enforcement witness to testify

regarding his prior felony convictions.1 See Joint Tr. Mem., ECF No. 122, at 4-5 (May 13, 2021).

           While Mr. Dennis argues concern that a jury may vote to convict him “based on his prior

history” rather than because of his guilt or innocence, see Mot. to Sever at 5, as the Second

Circuit recognized in Page, “where the prior felony conviction is an element of the charged

crime, the district court cannot withhold the fact of a prior conviction from the jury.” 657 F.3d at

130. Moreover, Mr. Dennis has not satisfied his “high” burden of proving that severance or

bifurcation is required because “a joint trial would compromise a specific trial right” of his or

“prevent the jury from making a reliable judgment about guilt or innocence” in the bifurcated


1
    To the extent Mr. Dennis agrees to any such stipulation, the Court may revisit this ruling.


                                                             8
         Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 9 of 14




proceeding. Zafiro, 506 U.S. at 339. And though the Second Circuit has previously held that

“joinder of an ex-felon count with other charges requires either severance, bifurcation, or some

other effective ameliorative procedure,” United States v. Jones, 16 F.3d 487, 492 (2d Cir. 1994),

Mr. Dennis has not proven that severance or bifurcation is the only ameliorative procedure that

could address his concerns about prejudice.

       The Court also understands the Government’s concern that Parole Officer Desena must

be able to testify about the incident that led her to search his residence – in particular, the

anonymous call, the caller’s relation to Mr. Dennis, and Mr. Dennis’s status as a parolee,

otherwise, the jury would perceive her “as an unforthcoming witness who omitted a key part of

her testimony” or conclude that she “had no valid basis for the search.” See Gov’t Resp. at 9-13.

       The Court thus concludes that Parole Officer Desena’s testimony is needed to provide the

jury with a cohesive narrative as to the events of November 28, 2019, and finds that excluding or

artificially limiting Parole Officer Desena’s reasons for conducting the search, including Mr.

Dennis’s status as a parolee, runs the risk of confusing the jury, and diminishing this evidence’s

probative value, in violation of Fed. R. Evid. 403. See Carboni, 204 F.3d at 44 (evidence of prior

crimes may be admissible if it is “is inextricably intertwined with the evidence regarding the

charged offense, or if it is necessary to complete the story of the crime on trial”); see also Page,

657 F.3d at 129 (recognizing that severance under Rule 14 requires a showing of “unfair

prejudice resulted from the joinder, not merely that he ‘might have had a better chance for

acquittal at a separate trial’” (quoting United States v. Rucker, 586 F,2d 899, 902 (2d Cir.

1978))). Indeed, this potential for confusion is highlighted by the parties’ different proposed

solutions to the narrative problems posed by severance of Count Two, particularly the parties’

dispute over the admission of the anonymous tip call and limitations on Parole Officer Desena’s



                                                   9
        Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 10 of 14




testimony as well as reference to her title as a “parole officer,” discussed in more detail below.

        Accordingly, Mr. Dennis’s motion to sever or bifurcate Count Two will be DENIED, and

the Court instead will rely on other ameliorative measures, specifically a limiting instruction to

the jury, both before Parole Officer Desena’s testimony and in the post-trial jury instructions,

that any such testimony may be considered only for a limited purpose. See Page, 657 F.3d at 131

(“less drastic measures [than severance], such as limiting instructions, often will suffice” to cure

risk of prejudice (quoting Zafiro, 506 U.S. at 539)); see also United States v. Belk, 346 F.3d 305,

310 (“Because a district court’s admission into evidence of defendant’s prior conviction in a

§ 922(g)(1) case – when accompanied by a proper curative instruction and limited to the fact of

the conviction itself – is by definition not prejudicial, a district court cannot err by failing to take

additional measures, such as bifurcation, intended to mitigate any asserted prejudice.”)

            B. Motion in Limine

        Mr. Dennis seeks to preclude evidence pertaining to seven categories of certain

uncharged conduct, prior bad acts, and prior convictions: (1) any reference to an alleged

September 15, 2017 trip to North Carolina, after which Mr. Dennis’ former girlfriend accused

him of physical assault, and any reference to charges or warrants that may have stemmed

therefrom; (2) any reference to protective/restraining orders issued against him; (3) any reference

to phone calls or other alleged, uncharged instances of conduct that violated a restraining or

protective order; (4) the statement in the alleged November 29, 2018 anonymous tip that Mr.

Dennis had assaulted the tipster with a firearm; (5) any reference to marijuana seized from Mr.

Dennis’ residence; (6) any custodial statements referring to marijuana possession or use; and (7)

any reference to Mr. Dennis’ prior criminal history, including the offense for which he was

originally sentenced to special parole. Mot. in Lim. at 1.



                                                   10
        Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 11 of 14




       Mr. Dennis argues that these categories, in turn, implicate three general categories of

evidence under Federal Rule of Evidence 404(b): (1) evidence pertaining to restraining and/or

protective orders, as well as to any unchanged conduct that would violate said orders, which

encapsulates categories (1)-(4) above; (2) evidence pertaining to uncharged alleged drug

possession or use, which encapsulates numbers (5) and (6) above; and (3) evidence pertaining to

Mr. Dennis’s prior criminal history. Id. at 1-2.

       The Government has conceded that it will not elicit testimony, in its case-in-chief, as to

violations of protective orders by the defendant; violations of restraining orders by the defendant;

Mr. Dennis’s prior parole proceedings stemming from the September 2017 events; any

references to his specific criminal convictions; the 70 grams of marijuana recovered from the

defendant’s bedroom, including redaction of the reference to marijuana contained in the

defendant’s post-Miranda written sworn statement to the Waterbury Police Department; and the

no-contact order with the domestic victim included in his Statement of Understanding and

Agreement, Conditions of Parole with the Parole Office. Gov’t Resp. at 8-9. The Government

also has conceded that it will “structure its direct examination of Parole Officer Desena in a

manner to avoid any mention of the caller’s allegation that Mr. Dennis had struck her in the face

with a firearm.” Id. at 11.

       The Government’s concessions therefore address Mr. Dennis’s concerns with respect to

categories (1)-(6). With respect to category (7), or any reference to Mr. Dennis’s prior criminal

history, including the offense for which he was originally sentenced to special parole, the

primary issues are Parole Officer Desena’s testimony, the testimony of other parole officers who

will speak to Mr. Dennis’s supervision, and the admission of the anonymous call itself. See

Gov’t Resp.



                                                   11
        Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 12 of 14




       As to Parole Officer Desena’s testimony, as earlier discussed, the Court will permit her to

testify in her capacity as a parole officer, and will provide a limiting instruction both before her

testimony and in the post-trial instructions to the jury that any reference as to Mr. Dennis’s

parole status may only be considered for the limited purpose of showing why Parole Officer

Desena conducted a compliance search at Mr. Dennis’s residence and to describe the events of

November 28, 2019.

       As to the testimony of the two other parole officers the Government intends to call to

testify as to “documents pertaining to [Mr. Dennis]’s supervision,” see Gov’t Resp. at 11-13, the

Government has not sufficiently proven any additional probative value this may have with

respect to any count that goes above and beyond what Parole Officer Desena may testify to, and

explaining Mr. Dennis’s parole conditions in detail, beyond what is necessary for the underlying

offenses here, risks both prejudice to Mr. Dennis and confusion of the jury, especially given the

minimal relevance Mr. Dennis’s parole conditions appear to have to any count. See Fed. R. Evid.

403.

       As to the anonymous call from the tipster, the Government argues that this call is needed

to show the effect on Parole Officer Desena, to explain her decision to remove Mr. Dennis from

the residence without delay and conduct a compliance check, and to convey indicia of reliability

as well as allegations of non-compliance and credibility to the tipster. Gov’t Resp. at 11-12.

Given that the Court will not bifurcate the proceedings and will permit Parole Officer Desena to

testify as to her status as a parole officer, the anonymous call, and the reasons for the search, the

Court concludes that any additional minimal probative value of admitting the call itself is

outweighed by the prejudice it may pose to Mr. Dennis, and will not permit the call to be

admitted. See Fed. R. Evid. 403.



                                                 12
         Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 13 of 14




         Accordingly, Mr. Dennis’s motion in limine will be GRANTED in part to the extent it

pertains to the anonymous call itself, the testimony of the two other parole officers the

Government intends to call to discuss “documents pertaining to [Mr. Dennis]’s supervision,” and

the other categories of evidence the Government has conceded it will not attempt to introduce, all

of which will be excluded, and will be DENIED in part with respect to Parole Officer Desena’s

testimony, which may include reference to her as a parole officer and also may refer to the

anonymous call, subject to the redactions agreed to by the Government.

   IV.      CONCLUSION

         For the reasons explained above, Mr. Dennis’s motion to sever or bifurcate Count Two is

DENIED, and the Court instead will rely on other ameliorative measures, specifically a limiting

instruction to the jury, both before Parole Officer Desena’s testimony and in the post-trial jury

instructions, that any such testimony may be considered only for a limited purpose; and

         Mr. Dennis’s motion in limine is GRANTED in part to the extent it pertains to the

anonymous call, the testimony of the two other parole officers the Government intends to call to

discuss “documents pertaining to [Mr. Dennis]’s supervision,” and the other categories of

evidence the Government has conceded it will not attempt to introduce, all of which will be

excluded, and is DENIED in part with respect to Parole Officer Desena’s testimony, which will

be limited by the Court but may include reference to her as a parole officer and also may refer to

the anonymous call, subject to the redactions agreed to by the Government.

         The Court's rulings, however, are “subject to change when the case unfolds, particularly

if the actual testimony differs from what was [expected].” Luce, 469 U.S. at 41.




                                                 13
Case 3:18-cr-00328-VAB Document 134 Filed 05/21/21 Page 14 of 14




SO ORDERED at Bridgeport, Connecticut, this 21st day of May, 2021.

                                                 /s/ Victor A. Bolden
                                               Victor A. Bolden
                                               United States District Judge




                                    14
